UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement. oConfidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). oDefinitive Proxy Statement. xDefinitive Additional Materials. oSoliciting Material Pursuant to § 240.14a-12. MANAGED PORTFOLIO SERIES (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials: oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4) Date Filed: Shareholder Services January 11, 2012 URGENT MATTER Re: CSC Small Cap Value Fund Dear Shareholder, We have been trying to get in touch with you regarding a very important matter pertaining to your investment in the CSC Small Cap Value Fund.This matter pertains to a proposalthat affects the Fund's investment advisory agreement. It is imperative that we speak to you regarding this matter.Please call toll-free 1-866-796-7180 extension 7405 between 9:00 a.m. and 10:00 p.m. EST Monday through Friday.We do not require you to provide any account information when calling. Sincerely, Frederick M. Bonnell Managing Director Shareholder Services The Altman Group, 1 Grand Central Place, New York, New York 10165
